MEMORANDUM **
Israel Sanchez-Cruz, who conceded removability from the United States, petitions for review of an order of the Board of Immigration Appeals (BIA) dismissing his appeal of an Immigration Judge’s finding that he is ineligible for cancellation of removal because he committed a crime involving moral turpitude. We deny the petition.
Sanchez-Cruz is ineligible for cancellation of removal because he admitted committing a crime involving fraud, thus an offense involving moral turpitude. See 8 U.S.C. § 1182(a)(2); Jordan v. De George, 341 U.S. 223, 227, 71 S.Ct. 703, 95 L.Ed. 886 (1951). In a signed plea agreement, Sanchez-Cruz admitted he was guilty of the charge of knowingly making a materially false statement in order to obtain a social security card, a tangible benefit. See Blanco v. Mukasey, 518 F.3d 714, 719-20 (9th Cir.2008); see also Navarro-Lopez v. Gonzales, 503 F.3d 1063, 1076 (9th Cir.2007) (en banc) (Reinhardt, J., concurring).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.